Citation Nr: 0335863	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

What evaluation is warranted for diabetes mellitus, type II, 
from June 1, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, granting service connection for 
diabetes mellitus, type II, and assigning a 20 percent 
schedular evaluation therefor, effective from June 1, 2001.  

On appeal the veteran has raised the issue of entitlement to 
service connection for post traumatic stress disorder.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 


REMAND

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in May 2002, the veteran indicated that 
his diabetes had increased in severity.  He stated that he 
suffered from rapidly fluctuating blood sugar levels, 
recurring hypoglycemic reactions, and an increase in the in 
the number and dosage of his hypoglycemic medications.  The 
noted changes are not reflected in the records of VA 
outpatient treatment currently on file, the most recent of 
which was compiled in June 2001, or in the report of a VA 
medical examination in July 2001.  Further retrieval of the 
veteran's medical records are thus found to be in order.  

Other actions are likewise necessary.  Firstly, it is 
apparent that the RO has not to date documented in writing 
whether staged ratings are for assignment with respect to the 
veteran's service-connected diabetes mellitus.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found).  
Secondly, the veteran in December 2001 elected to participate 
in the decision review officer (DRO) process, and while it is 
indicated that the statement of the case was thereafter 
prepared by the DRO, there is no documentation that the 
veteran was afforded the informal conference before the DRO 
that he had requested in December 2001.  

In addition, while the veteran was afforded notice about his 
rights in the VA's claim process, including those particular 
to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), in terms of his claim 
for service connection for diabetes mellitus, VCAA notice as 
to his claim for an initial rating in excess of 20 percent 
for diabetes mellitus is lacking.  Moreover, the rating 
criteria cited by the DRO in the statement of the case of 
April 2002 are not in conformity with those dispositive of 
the issue presented, as set forth in the 2003 edition of the 
Code of Federal Regulations.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  The VCAA significantly added to 
the statutory law concerning the VA's duties when processing 
claims for VA benefits by redefining the obligations of VA 
with respect to its duty to assist, and including an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  Further actions on the part 
of the RO so as to ensure compliance with the VCAA are deemed 
to be in order.

Accordingly, this case is hereby REMANDED to the RO for 
completion of the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of entitlement 
to an initial schedular and/or 
extraschedular rating in excess of 20 
percent for diabetes mellitus, type II.  
As part of such actions, the RO must 
advise the veteran of the information and 
evidence needed to substantiate his 
claim, including notice of the applicable 
criteria for the rating of diabetes 
mellitus under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  As well, notice 
must be provided in writing of what 
evidence, if any, must be obtained by the 
veteran and precisely what evidence, if 
any, will be retrieved by VA to 
substantiate the claim.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim, and in 
particular any evidence tending to 
indicate the existence of a level of 
severity of his diabetes mellitus in 
excess of that reflected by the currently 
assigned rating.  

Notice must also be provided to the 
veteran that he has one year to submit 
pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the veteran begins 
the one-year period.  In addition, 
inform the veteran that the RO will hold 
the case in abeyance until the one-year 
period has elapsed, or until he waives 
in writing the remaining term.  Inform 
him that submitting additional evidence 
is insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must 
specifically waive in writing any 
remaining response time.  See Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  Pursuant to his December 2001 
request, the RO should afford the veteran 
an informal conference with the DRO as to 
his claim for an initial rating in excess 
of 20 percent for diabetes mellitus, type 
II.  Any conference held must be 
documented in the claims folder.

3.  The RO should obtain all records of 
hospital and outpatient treatment 
received by the veteran for management of 
his diabetes mellitus at the VA Medical 
Center in Togus, Maine, including the VA 
Calais and Machias Clinics, compiled from 
June 2001 to the present.   Such records, 
once obtained, must then be added to the 
claims folder.

4.  Thereafter, following the completion 
of any further development deemed 
advisable, including further VA 
examination if warranted on the basis of 
the additional evidence obtained, the RO 
must readjudicate the merits of the 
veteran's claim for an initial schedular 
and extraschedular rating in excess of 20 
percent from June 1, 2001, for diabetes 
mellitus, type II, based on all the 
evidence of record, all governing legal 
authority, including the VCAA and its 
implementing regulations, and Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




